J-S40013-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

KEVIN WILLIAMS,

                        Appellant                  No. 1795 MDA 2013


        Appeal from the Judgment of Sentence Entered July 8, 2013
             In the Court of Common Pleas of Luzerne County
           Criminal Division at No(s): CP-40-CR-0001688-2012


BEFORE: BENDER, P.J.E., BOWES, J., and PANELLA, J.

MEMORANDUM BY BENDER, P.J.E.:                     FILED AUGUST 26, 2014

     Appellant, Kevin Williams, appeals from his judgment of sentence of



robbery, two counts of criminal conspiracy to commit robbery, criminal

trespass, theft by unlawful taking or disposition, and receiving stolen

property. Appellant challenges the sufficiency of the evidence to sustain his

convictions, and also alleges that the trial court abused its discretion in

fashioning his sentence. For the reasons stated below, we affirm.

     The trial court summarized the facts adduced at trial as follows:

     On March 15, 2012, at approximately 9:00 a.m., a robbery
     occurred at the Carousel Lounge located in Plymouth Township,
     Luzerne County, Pennsylvania.    Two individuals entered the
     business, pointed guns at the owner, and removed in excess of
     $3,000.00.

     Several weeks later, a third co-conspirator [Courtney Sandusky]
     gave a statement to the Pennsylvania State Police in which she
J-S40013-14


       described her role in the robbery as well as the roles of the two
       individuals who entered the Carousel Lounge. Based upon this
       statement, [Appellant] was arrested and charged [with the
       above stated offenses].

Trial Court Opinion (T.C.O.), 11/25/13, at 1 (unnumbered pages). Following

his jury trial, Appellant was convicted of all the crimes with which he was

charged.     Appellant then filed a post-sentence motion, arguing that the

                                                                                     ight

of the evidence, and that the court abused its discretion in sentencing him.

The trial court denied the motion.             Appellant subsequently filed a timely



statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

    In his brief to this Court, Appellant raises the following issues for our

review:

       I.     Whether the evidence was sufficient as a matter of law to
              establish guilt beyond a reasonable doubt[?]

       II.    Whether the [t]rial [c]ourt           abused   its   discretion   in
              sentencing [Appellant][?]




evidence. In his Rule 1925(b) statement, Appellant presents his sufficiency

issue in essentially the same manner as in his brief.1                After reviewing


____________________________________________


1
  In his Rule 1925(b) statement, Appellant states his sufficiency issue as
follows:

(Footnote Continued Next Page)


                                           -2-
J-S40013-14




did not preserve this issue on appeal.

           Commonwealth v. Williams, 959 A.2d 1252 (Pa. Super.
      2008), this Court reiterated that when challenging the sufficiency



      for appeal.       Williams, 959 A.2d at 1257 (quoting
      Commonwealth v. Flores, 921 A.2d 517, 522-23 (Pa. Super.
      2007)). Such specificity is of particular importance in cases
      where, as here, the [a]ppellant was convicted of multiple crimes
      each of which contains numerous elements that the
      Commonwealth must prove beyond a reasonable doubt. Id., at
      1258 n.9. Here, [the] [a]ppellant not only failed to specify
      which elements he was challenging in his 1925 statement, he
      also failed to specify which convictions he was challenging.
      While the trial court did address the topic of sufficiency in its

      because we apply Pa.R.A.P. 1925(b) in a predictable, uniform

                                         e to address an unpreserved
               Id. at 1257 (quoting Flores at 522-23).

Commonwealth v. Garang, 9 A.3d 237, 244 (Pa. Super. 2010) (quoting

Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa. Super. 2009), appeal

denied, 3 A.3d 670 (Pa. 2010)) (emphasis added).

                                                  Flores, which we applied in

Williams, Garang, and Gibbs

statement is insufficient to preserve his sufficiency of the evidence claim.

                       _______________________
(Footnote Continued)

      1. The evidence was insufficient as a matter of law to establish




                                            -3-
J-S40013-14



Those cases make clear that appellants, in their Rule 1925(b) statements,

must state which particular conviction(s) they are challenging, and specify

the element(s) for which they allege the evidence was insufficient.     Here,

Appellant was convicted of five different offenses, each containing multiple

elements. Appellant nevertheless filed a boilerplate Rule 1925(b) statement,

where he did not specify the conviction(s) or element(s) that he sought to

contest.     Instead, Appellant presented a general allegation that the



reasonable doubt.        Consequently, the trial court found this issue to be



the evidence was insufficient.

challenging the sufficiency of the evidence is waived.2
____________________________________________


2
   Appellant argues that, notwithstanding his boilerplate Rule 1925(b)
statement, his sufficiency claim can be readily apprehended, and therefore
warrants our review under Commonwealth v. Laboy, 936 A.2d 1058, 1060
(Pa. 2007) (holding that appellate review should be afforded,
notwithstanding a vague Rule 1925(b) statement challenging the sufficiency


detail in its Rule 1925(a) opinion). In Laboy, however, our Supreme Court

common pleas court may require a more detailed statement to address the
                                     Id. While it was clear that the appellant
in Laboy was only contesting the evidence supporting his conviction for
conspiring to sell narcotics, id. at 1058-59, Appellant was convicted of five

In contrast to the trial court in Laboy, the trial court here could not
determine which offenses Appellant was contesting and, therefore, it
                                                               Laboy is
distinguishable.



                                           -4-
J-S40013-14




sufficiency claim, our review of his issue would be hindered. In his brief, the



linking Appellant to the crimes was from an incredible source, Courtney

Sandusky.3      By attacking the credibility of Sandusky, though, Appellant

actually contests whether the verdict was against the weight of the

evidence, not whether the evidence was sufficient.4 See, e.g., Griffin, 65

A.3d at 938-39 (stating that arguments that challenge the credibility of the

                                                                       ce, but



citations omitted).     Our standard of review for challenges to the weight of

the evidence is well established:

       Appellate review of a weight claim is a review of the
       exercise
       underlying question of whether the verdict is against the
____________________________________________


3
                               -conspirator. T.C.O. at 1. Appellant argues
that Sandusky is not credible because the Commonwealth agreed to reduce
her charges in exchange for her testimony. See
                                                                    rder to
receive a reduced sentence for several other charges that were pending


4
  We reiterate that Appellant preserved his weight of the evidence claim in a
post-sentence motion. See Commonwealth v. Griffin, 65 A.3d 932, 938
(Pa. Super.
either in a post-sentence motion, by a written motion before sentencing, or
                                      Commonwealth v. Lofton, 57 A.3d
1270, 1273 (Pa. Super. 2012)).




                                           -5-
J-S40013-14


       weight of the evidence. Because the trial judge has had the
       opportunity to hear and see the evidence presented, an
       appellate court will give the gravest consideration to the findings
       and reasons advanced by the trial judge when reviewing a trial
       court's determination that the verdict is against the weight of the
       evidence. One of the least assailable reasons for granting or
       denying a new trial is the lower court's conviction that the
       verdict was or was not against the weight of the evidence and
       that a new trial should be granted in the interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. Super. 2013) (internal

citation omitted) (emphasis added).

       In this case, because the trial court found that Appellant waived this



evidence claim.5 Therefore, our review of whether the trial court abused its

discretion    would    be    hampered.         These   circumstances   bolster   our



       In his second issue, Appellant argues that the court abused its

discretion in sentencing him by not considering his rehabilitative needs and

certain m

consecutive, instead of concurrent, sentences.            We are guided by the



       The standard employed when reviewing the discretionary
       aspects of sentencing is very narrow. We may reverse only if
       the sentencing court abused its discretion or committed an error
       of law. We must accord the sentencing court's decision great
       weight because it was in the best position to review the
____________________________________________


5
  Moreover, when th                                      -sentence motion
contesting the weight of the evidence, it did not explain its reasoning for
doing so.



                                           -6-
J-S40013-14


      defendant's character, defiance or indifference, and the overall
      effect and nature of the crime.

Commonwealth v. Marts, 889 A.2d 608, 613 (Pa. Super. 2005) (internal

citations omitted). Additionally, we note,

      The right to appeal the discretionary aspects of the sentence is
      not absolute. Two requirements must be met before a challenge
      to the discretionary aspects of a sentence will be heard on the
      merits. First, the appellant must set forth in his brief a concise
      statement of the reasons relied upon for allowance of appeal
      with respect to the discretionary aspects of his sentence.
      Pa.R.A.P. 2119(f).    Second, he must show that there is a
      substantial question that the sentence imposed is not
      appropriate under the Sentencing Code. 42 Pa.C.S.[] § 9781(b).
      The determination of whether a particular issue raises a
      substantial question is to be evaluated on a case-by-case basis.
      In order to establish a substantial question, the appellant must
      show actions by the sentencing court inconsistent with the
      Sentencing Code or contrary to the fundamental norms
      underlying the sentencing process.

Commonwealth v. Fiascki, 886 A.2d 261, 263 (Pa. Super. 2005) (quoting

Commonwealth v. Bishop, 831 A.2d 656, 660 (Pa. Super. 2003)).

      Initially, we must determine whether Appellant complied with Rule

2119(f). This Court has stated,

      Rule 2119(f) requires only a concise statement of the reasons
      Appellant believes entitle him to allowance of appeal.
      Commonwealth v. Goggins, 748 A.2d 721, 727 (Pa. Super.
      2000). The concise statement must spe
      falls in relation to the sentencing guidelines and what particular
                                                 Id.   Additionally, the

      violates and the manner in which it violates             Id.

Commonwealth v. Kiesel, 854 A.2d 530, 532 (Pa. Super. 2004).



Rule 2119(f) statement and the appellee has not objected, this Court may


                                    -7-
J-S40013-14



ignore the omission and determine if there is a substantial question that the

sentence imposed was not appropriate, or enforce the requirements of

Pa.R.A.P. 2119(f) sua sponte, i.e.                                   Id. at 533

(internal citation omitted).   Although this Court is permitted to overlook a

party's failure to provide a 2119(f) statement, it should only do so in

situations where the substantial question presented is evident from the

                    Commonwealth v. Robertson, 874 A.2d 1200, 1211

(Pa. Super. 2005) (citing Commonwealth v. Saranchak, 675 A.2d 268,

277 n.18 (1996)).       Here, Appellant failed to provide a Rule 2119(f)

statement in his brief, but the Commonwealth does not object to the error.



substantial question that warrants overlooking this omission.

      In his brief, Appellant first alleges that the court failed to consider his

rehabilitative needs, asserting that he has a drug addiction problem.

                                                         rt disregarded certain

mitigating factors, namely that he has his GED and has only one prior

conviction.   Id.

consecutive sentences, arguing that doing so was unreasonable.

      None of these claims clearly raise a substantial question to convince us

to overlook his omission of a Rule 2119(f) statement. This Court has found

that no substantial question exists under similar circumstances. See, e.g.,

Commonwealth v. Disalvo, 70 A.3d 900, 903 (Pa. Super.

Court has held on numerous occasions that a claim of inadequate

                                      -8-
J-S40013-14



consideration of mitigating factors does not raise a substantial question for

                                                       Griffin,   65    A.3d   at   936

(determining that an allegation

rehabilitative needs does not raise a substantial question); Commonwealth

v. Gonzalez-Dejusus

speaking, the court's exercise of discretion in imposing consecutive as

opposed to concurrent sentences is not viewed as raising a substantial



Commonwealth v. Lawson, 650 A.2d. 876, 881 (Pa. Super. 1994)

                                                           is rehabilitative needs in

imposing sentence.       [I]t does not constitute a substantial question for our

                                               Commonwealth v. Mobley, 581 A.2d



factors   does    not    raise   a   substantial    question   absent   extraordinary




Consequently, we decline to review his sentencing challenge in light of his

omitted Rule 2119(f) statement. 6
____________________________________________


6
  Nevertheless, we note that even if Appellant had properly raised his issues
in a Rule 2119(f) statement, we would determine that his sentencing claims
do not merit relief. Although Appellant alleges that the trial court abused its
discretion by failing to consider certain mitigating factors, the trial court
                          -sentencing report, and imposed a sentence within
the standard range of the guidelines. T.C.O. at 6. This Court has generally
(Footnote Continued Next Page)


                                           -9-
J-S40013-14



      In sum, we conclude that Appellant did not properly preserve his

issues for our review.         Accordingly, we affirm the judgment of sentence

entered by the trial court.

      Judgment of sentence affirmed.

      Judge Bowes concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/26/2014
                       _______________________
(Footnote Continued)

considered sentences reasonable in these circumstances.                See
Commonwealth v. Moury
a sentence is within the standard range of the guidelines, Pennsylvania law

citation omitted); Commonwealth v. Tirado, 870 A.2d 362, 368 (Pa.

pr
presumed that the sentencing court was aware of the relevant information
regarding defendant's character and weighed those considerations along
                                       nternal citation omitted). Moreover,
Appellant does not elaborate on his claim that the court failed to consider his

We decline to review such undeveloped arguments. See Pa.R.A.P. 2119(a).

discussion of the particular point raised along with discussion and citation of

sentences for the first time in his appellate brief. Thus, this issue is waived.
Commonwealth v. Hill

Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998)).




                                           - 10 -